HEDRICK, Judge.
G.S. 1A-1, Rule 52(a) (1), Rules of Civil Procedure provides : “In all actions tried upon the facts without a jury or with an advisory jury, the court shall find the facts specially and state separately its conclusions of law thereon and direct the entry of the appropriate judgment.”
Plaintiff contends the trial court failed to make any findings of fact to support its order dismissing plaintiff’s claim. We agree.
The pleadings raise genuine issues of material fact. Even though the record before us does not contain the evidence offered at trial, it is clear that the case was “tried upon the facts”, that both parties offered evidence, and that the court considered such evidence in arriving at its order dismissing plaintiff’s claim. Thus, under the circumstances here presented, the trial judge’s statements that the plaintiff had failed to carry its burden in proving the obligation of defendants for money due and that the defendants were not indebted to the plaintiff in any amount are not findings of fact within the meaning of Rule 52(a) (1). See Helms v. Rea, 282 N.C. 610, 194 S.E. 2d 1 (1973). Because the trial judge failed to make findings of fact determinative of the issues raised at trial, we cannot ascertain whether he applied appropriate principles of law in entering the order appealed from.
For the reasons stated, the order is vacated and the clause is remanded to the district court for a
New trial.
Chief Judge Brock and Judge Morris concur.